           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

VERONICA DELPH                                                 PLAINTIFF

v.                       No. 4:17-cv-542-DPM

MELVIN KIRKWOOD,
Assistant Manager, UAMS                                       DEFENDANT

                                ORDER
     Delph hasn't responded to the pending summary judgment
motion, Ng 41. The deadline has passed. If Delph doesn't respond by
7 May 2019, the Court will consider the motion on the current papers.
If she responds, Delph must also explain why her filing is late.
     So Ordered.



                                                        f
                                 D .P. Marshall Jr.
                                 United States District Judge

                                    30   A-{?Y'i   (?,.01'1
